The plaintiff in error, George Rhodes, was convicted in the county court of Okmulgee county on a charge of unlawful possession of intoxicating liquors. On the 15th day of February, 1916, he was sentenced to be confined in the county jail for 60 days and to pay a fine of $100 costs. From the judgment an appeal was attempted to be taken by filing in this *Page 87 
court on June 14, 1916, a petition in error with case-made. The state has filed a motion to dismiss the appeal for the reason that the same was not taken within the statutory 60 days. No order of the court or judge extending the time to appeal has been made. No answer or response to the motion to dismiss has been filed, and a careful examination of the case-made fails to disclose that the trial court or judge made any order extending the time within which to perfect the appeal.
It follows that the motion to dismiss must be sustained. The purported appeal is therefore dismissed, and the cause remanded to the trial court, with direction to enforce its judgment therein.